FILED
                               NOT FOR PUBLICATION                         DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


JOSE RAYMUNDO FERNANDEZ,                          No. 10-72386
IRMA SENEDRIN RAYMUNDO,
                                                  Agency Nos.        A072-138-689
               Petitioners,                                          A072-176-224

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jose Raymundo Fernandez and Irma Senedrin Raymundo, natives

and citizens of the Philippines, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen alleging ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen and review de novo due

process claims. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen where

petitioners failed to establish plausible grounds for relief. Cf. Singh v. Ashcroft,

367 F.3d 1182, 1189 (9th Cir. 2004) (presumption of prejudice arising from former

attorney’s failure to file an appellate brief was not rebutted where petitioner

showed plausible grounds for relief).

      Petitioners’ contention that the BIA failed to review the new evidence

accompanying their second motion to reopen is not supported by the record. See

Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                           2                                      10-72386